           Case 2:19-cr-00270-JAD-BNW Document 25 Filed 03/11/20 Page 1 of 4



1    OSVALDO E. FUMO, ESQ.
     Nevada bar No. 5956
2    PITARO & FUMO, CHTD.
     601 LAS VEGAS BOULEVARD, SOUTH
3    LAS VEGAS, NEVADA 89101
     Phone: 702.474.7554 Fax: 702-474-4210
4    Email: kristine.fumolaw@gmail.com
     Attorney for Defendant
5    ROBERT CORTEZ MARSHALL
6
                                 UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
                                              ***
8

9    UNITED STATES OF AMERICA,            )                2:19-cr-00270-JAD-BNW-1
                                          )
10
                                          )
11               Plaintiff,               )
                                          )                STIPULATION AND PROPOSED
12   v.                                   )                ORDER TO CONTINUE PRETRIAL
                                          )                MOTIONS ONLY
13   ROBERT CORTEZ MARSHALL,              )
                                          )
14                                        )                ( First Request)
                 Defendant.               )
15   ___________________________________ )

16          IT IS HEREBY STIPULATED by and between ROBERT CORTEZ MARSHALL,
17
     Defendant, by and through his counsel OSVALDO E. FUMO, ESQ, and the United States of
18
     America, TONY LOPEZ, Assistant United States Attorney, that pretrial motions in the above-
19

20
     captioned that was previously due on March 6, 2020 at the hour of 5:00 p.m., be vacated and

21   continued for two weeks (03/20/2020) or to a date and time to be set by this Honorable Court.
22          This Stipulation is entered into for the following reasons:
23
            1. Counsel for defendant has spoken to his client and he has no objection to this
24
                continuance.
25

26          2. Defendant is currently out on Pretrial Release.

27          3. Counsel has spoken to AUSA Tony Lopez and he has no objection to the
28
                continuance.

                                                     -1-
         Case 2:19-cr-00270-JAD-BNW Document 25 Filed 03/11/20 Page 2 of 4



1         4. Counsel needs additional time to review discovery with client.
2
          5. Counsel require additional time to determine whether any pretrial motions necessary.
3
          6. Denial for this request for continuance would deny the parties herein time and the
4

5
             opportunity within which to effectively and thoroughly research and prepare for trial

6            in this case, taking into account the exercise of due diligence.
7         7. Additionally, denial of this request for continuance would result in a miscarriage of
8
             justice.
9
          8. For all the above-stated reasons, the ends of justice would best be served by a
10

11           continuance of the pretrial motion date.

12        9. This is the first request for a continuance of the pretrial motions in this case.
13
          DATED this 10th day of March 2020.
14

15
     PITARO & FUMO, CHTD.                        UNITED STATES ATTORNEY
16

17
           /s/                                         /s/
18
     OSVALDO E. FUMO, ESQ.                       TONY LOPEZ, ESQ.
19   601 LAS VEGAS BOULEVARD, SOUTH              ASSISTANT UNITED STATES ATTORNEY
     LAS VEGAS, NEVADA 89101                     501 LAS VEGAS BOULEVARD SOUTH. #1100
20   ATTORNEY FOR DEFENDANT                      LAS VEGAS, NEVADA 89101
     ROBERT CORTEZ MARSHALL
21

22

23

24

25

26

27

28


                                                    -2-
           Case 2:19-cr-00270-JAD-BNW Document 25 Filed 03/11/20 Page 3 of 4



1    UNITED STATES OF AMERICA,            )                2:19-cr-00270-JAD-BNW-1
                                          )
2
                                          )
3                Plaintiff,               )
                                          )            FINDINGS OF FACT AND
4    v.                                   )            CONCLUSIONS OF LAW
                                          )
5    ROBERT CORTEZ MARSHALL,              )
                                          )
6                                         )                (First Request)
                 Defendant.               )
7    ___________________________________ )

8                                          FINDINGS OF FACT
9            Based on the pending Stipulation of counsel, and good cause appearing therefore, the
10   Court finds:
11          This Stipulation is entered into for the following reasons:
12
            1. Counsel for defendant has spoken to his client and he has no objection to this
13
                continuance.
14

15
            2. Defendant is currently out on Pretrial Release.

16          3. Counsel has spoken to AUSA Tony Lopez and he has no objection to the
17
                continuance.
18
            4. Counsel needs additional time to review discovery with client.
19
            5. Counsel require additional time to determine whether any pretrial motions necessary.
20

21          6. Denial for this request for continuance would deny the parties herein time and the

22              opportunity within which to effectively and thoroughly research and prepare for trial
23
                in this case, taking into account the exercise of due diligence.
24
            7. Additionally, denial of this request for continuance would result in a miscarriage of
25
                justice.
26

27          8. For all the above-stated reasons, the ends of justice would best be served by a

28              continuance of the pretrial motion date.

                                                     -3-
            Case 2:19-cr-00270-JAD-BNW Document 25 Filed 03/11/20 Page 4 of 4



1               This is the first request for a continuance of the pretrial motions in this case.
2
                                            CONCLUSIONS OF LAW
3
            The end of justice served by granting said continuance outweigh the best interest of the
4
     public and defendants in a speedy trial since the failure to grant said continuance would likely
5
     result in a miscarriage of justice, would deny the parties herein sufficient time and the
6
     opportunity within which to be able to effectively and thoroughly prepare for sentencing taking
7
     into account the exercise of due diligence.
8
            The continuance sought herein is excludable under the Speedy Trial Act, Title 18 U.S.C.
9
     3161(h)(8) (A), considering the factors under title 18 U.S.C. 3161 (h)(8)(B)( i) and 3161
10
     (h)(8)(B)(iv).
11
                                                   ORDER
12

13
            IT IS FURTHER ORDERED that the parties herein shall have to and including
14
      3/20/2020
     ____________________ , within which to file any and pretrial motions and notice of defense.
15
            IT IS FURTHER ORDERED that the parties herein shall have to and including
16    IT IS SO ORDERED
     _____________________, within which to file any and all responsive pleadings.
17
      DATED:  March
          IT IS     13, 2020
                FURTHER  ORDERED that the parties herein shall have to and including
18
     _____________________, within which to file any and all replies to dispositive motions.
19
            IT IS FURTHER ORDERED that trial briefs, proposed vior dire questions, proposed
20
     jury instructions, and of the Government’s prospective witnesses shall be submitted to the Court
       __________________________________________________
21
     byBRENDA    WEKSLER
        this _______ day of ___________________, 2020.
22    UNITED STATES MAGISTRATE JUDGE
23
            DATED this ________ of _____________________, 2020.
24

25

26                                                 U.S. DISTRICT JUDGE
27

28


                                                      -4-
